  Case 3:19-cv-01227-JBA Document 1 Filed 08/07/19 Page 1 of 7




                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF CONNECTICUT



TRUSTEES OF THE CONNECTICUT
PIPE TRADES LOCAL 777 HE.ALTH FUND,                                                Civil Action No.
ANNUITY FUND, CONNECTICUT STATE
PENSION FUND, APPRENTICE TRAINING
FUND, INDUSTRY FUND, INTERNATIONAL
TRAINING FUND, NATIONAL PENSION FUND,
AND THE UNITED ASSOCIATION OF PLUMBERS
AND PIPEFITTERS LOCAL 777

                Plaintiffs

               v.

MALANGONE MECHANICAL, LLC
                                                                                  August 7,2019
               Defendant



                                                   COMPLAINT

PARTIES

       1.      Plaintiffs Trustees of the Connecticut Pipe Trades Local 777 Health Fund,

Annuity Fund, Connecticut State Pension Fund, Apprentice Training Fund, lndustry Fund

(hereinafter referred to as the "Local Funds"), and Plaintiffs Trustees of the United

Association of Plumbers and Pipefitters lnternationalTraining Fund and National Pension

Fund (hereinafter referred to as the "National Funds") (ointly the "Funds") are Trustees

of multi-employer employee benefit plans as those terms are defined in Sections 3(3)

and 3(37) of the Employee Retirement lncome Security Act of 1974, (hereinafter referred




                                                         1


                                   ROBERT fiI. CHEVERIE & ÅSSOCIATES, P.C.
çoMMERCECENTERONE.   S3SEASTRiVERDRIVE. SU|TE101. EASTHARTFOHD,CT 06108. (860)æ0-9610.   FAX(860)290-9611   .   JUR|SNO.405719
  Case 3:19-cv-01227-JBA Document 1 Filed 08/07/19 Page 2 of 7




to as "ER|SA," 29 U.S.C SS 1002(3) and (37)). The                                    Funds are established and

maintained by Restated Agreement and Declaration of Trusts and by                                               a   Collective

Bargaining Agreement' ("CBAt') between                          the   UnitecJ Association          of   Plumbers and

Pipefitters Local 777 (hereinatter referred to as "the Union") and Malangone Mechanical,

LLC, (hereinafter refeired to as "Malangone Mechanical"). The Local Funds are

administered at 1 155 Silás Deäne Higbway, Wethersfield, CT 06109. The National Funds

are administered at 103 Oronoco Sfieêf,Ãtefandria, VA22314.

         2.        Plaintiff United Association                 of    Plumbers and Pipefitters Local 777

(hereinafter referred to as the "Union") is                   a labor organization within the meaning of
Section 2(.5) of the National Lahor Relations Act, 29 U.S.C. S 152(5).

         3.       The Defendant, Mqlangone Mechanical, was doing business under the

laws of the State of Connecticut, with an address located al 17 Mix Avenue, West Haven,

CT 06516. Malangone Mechanical transacted business in the State of Connecticut as a

contractor or subcontractor in the plumbing and pipefitting industry and at alltimes herein

\/as an "employer in an industry affecting commerce" as defined in Sections 501(l), (3),

and   2(2)of the Labor-Management Relations Act ("Lf\4R4"), 29 U.S.C. SS 142(l), (3), and

152(2); Sections 3(5), (9), (11), (12) and (14) of ERISA, 29 U.S.C. SS 1002(5), (9), (11),

(12) and (14); and Section 3 of the Multi-Employer Pension Plan Amenclments Act of

1980, 29 U.S.C. S 1001(a).




                                                            2

                                   ROBERT M. CHEVERIE & ASSOCIATES, P.C.
'coMMERcEcENTERoNE. oage¡srRlvERóRrvE. sutre 1or . EAsTHARTFoRD,cT 0610s. (460).æ0-9610. FAX(g60)290-9611   .   JURrsNo.40s7r9
 Case 3:19-cv-01227-JBA Document 1 Filed 08/07/19 Page 3 of 7




.,!URISDICTION

        4.      This Court has jurisdiction over this action because it arises under the laws

of the United States. 28 U.S.C. S 1331. Specifically, this Court has jurisdictiorr over this

actisn under Sections 502 and 515 of ERISA, 29 U.S.C, S$ 1132 and 1145; and under

Section 301 of the LMF(A, 29 U.S.C. S 185(a). This is an action for breach of a CBA

between an employer and a labor organization representing employees in an industry

affecting commerce and to collect delinquent employer contributions due.to employee

benefit plans under the terms of a CBA and ERISA.


CO_UNT I LBreach of a        Collective Barqaining Aqreementl

        5.      The Plaintiffs hereby incorporate by reference paragraphs 1-4 of the
Complaint as if fully set forth herein.

       6.       lt/lalangone Mechanical entered into a'CBA with the United Association of

Plunrbers and Pipefitters Local777 , establish"ing the terms and conditions of employment

for journeyman and apprentice plumbers and pipefitters employed by Malangone
Mechanical.

       7.       Pursuant to the CBA, Malangone Mechanical is required to pay to the

Funds certain sums of money for each hour worked or paid by employees of Defendant

Malangone Mechanical covered by the CBA.

       L        SaicJ CBA      also binds Malangone Mechanical to the Funds' Collection

Policy, which provides for interest, liquidated damages, reasonable attorney's fees, and




                                                       3

                                  ROBERT M. CHEVERIE & ASSOCIATES, P.C.
                                             . EASTHARTFORD,CT 06108. (860)290-9610.
CoMMERCECENTERONE. SSSEASTR|VERDR|VE. SUITEl0l                                         FAX(860)290-9611   .   JUR|SNO.405719
 Case 3:19-cv-01227-JBA Document 1 Filed 08/07/19 Page 4 of 7




sheriff and court costs to be imposed for tl-re coÍlection of any contributions that are not

timely paid.

        9.       Maiangone Mechanical employed certain employees covered under the

CBA throughout the period of November 2016 through March 2019, when Malangone

lrlechanical terminated its CBA with the Union.

        10.      Defendant Malangone Mechanical failed to make contributions or submit

rernittance reports for work performed at Malangone Mechanical's request for the months

of November 2018 througlr March 2019.

        11.      Additionally, the Funds' Collection Policy authorizes audits of signatory

employers' payroll records.

        12.      Payroll auCits conducted on hllalangone lVlec'rranical rer¿ealed diselosures

of unpaid contributicns for the period of November 2016 througlr October 2018.

        13.      The Local FuncJs' audit disclosed unpaid contributions in the amount of

8'104,541.44 as well as audit costs in the amount of $2,617.49, for a total owed of

8107,158.93.
                                 :




   14. The National Funds' audit tjisclosed unpaid contributions in the amount of
$17,632.83, as well as audit costs in the arnount of $373.92, for a total at fi8,A06.75.

        15.      Malangone f,,4echanical's failure to pay the arnounts owed to the Funds as

dlsclosed in the audits as well 'on behaH of emplo¡rees covered hry the CBA from

Novernber 2018 thr:ouglr March 2019 is a breach of the CBA.




                                                         4
                                  ROBERT M. CHEVEH¡E & ASSOCIATES, P.C.
CoMMERCÊCENTERONE.33SEASTR|VEROR|VE. SU|TE10l . EASTHAFTFOFD,CT 06108. (860)290-9610.   FAX(860)290-9611   .   JUR|SNO.4057l9
 Case 3:19-cv-01227-JBA Document 1 Filed 08/07/19 Page 5 of 7




        16.     Pursuant to the CBA and the Funds' Collection Policy, Malangone

Mechanical is liable to the Plaintiffs for the unpaid contributions, interest on the unpaid

eontributions, .liquidated damages, ieasonable attorney's fees, costs,of this action, and

such other legal and equitable r:elief as the Court deems ap,propriate.

GOUNT ll (Delinquent,Contribt¡tions under ERISAI

        17.     The Plaintiffs hereby incorporate by r,eference paragraphs 1-16 of the

Complaint as if fully-set forth herein.

        18.     Malangone l\,{echanical's failure to pay the amounts owed to the Funds is

a violation of ERISA, 29 U.S C. S 1'145, which requires contributions to be made to multi-

employer plans under the terrns of a Collective Bargaining Agreement.

        19.     Pursuant      tr¡ 29. U.S.C. S              1132(9)(2) and           the Coliective Bargaining
Agreement, Malangone Mechanical is liable to the Plaintiffs for all unpaid delinquent

contributions, Union Dues, interest on the urnpaid contributions and dues, liquidated

damages provided for Ín the Plan, reasonable attorney's fees, costs of tl'ris action, and

such other legal and equitable relief as the'Court deems appropriate.


WHEREFORE, Plaintiffs Funds pray for judgment as follov¿s:

       A.   Ordering Malangone Mechanical to submit remittance reports and payment to
            the Local and National Funds for contributions for the months of November
            2018 through March 2Aßr-

       B. Ordering.Malangone Mechanical to pay $104,541.44 in audit disclosures to
            the Local Funds for the period of November 2416 through October 2018 plus
            $2,61V.49 in auclit costs;




                                                           5

                                  ROBERT   iI.   CHÊVËRIE & ASSOC¡ATES, P.C.
COMMERCECENTERONE. SS3EASTRIVERDRIVE. SU|TE10l    . EASTHARTFORD,CT 0ô108. (860)æ0-9610. FAX(860)29O"96f1 .   JURISNO.,{05719
 Case 3:19-cv-01227-JBA Document 1 Filed 08/07/19 Page 6 of 7




         C. Ordering Malangone Mechanical to pay $17,632.83 in audit disclosures to the
              National Funds for the period of November 2016 through October:2018 plus
              $373.92 in audlt costs;

         D. Orderíng Matangone Mechanical to nrake payment of interest and liquidated
              'Jamages
                        on the unpaid contributions to the Local Funds anci National Funds,
              as well as reasonable attorrrey's fees, and costs of this action, pursuant to 29
              U.S.C. Section 1132(g); and

         E.   For such other and further relief as the Court may deem appropriate.


        DATËD at Ëast Hartford. Connecticut, this                    71h   day of August 2019.

                                                                  ATTORNEY FOR PLAINTIFFS


                                                                           , /s/ Greoory S. Campora
                                                                          Gregory S. Campora, Esq.
                                                                  ROBERT M. CHEVERIË &
                                                                  ASSOCIATES, P.C.
                                                                  333 East River Drive, Suite 101
                                                                  East Hartford, CT 06108-4203
                                                                  Tele. No.: (860) 290-9610
                                                                  Fax No.: (860) 290-961 1
                                                                  Fed. Bar No.: ct 23775
                                                                  E-maiI : qcanplora@ôhever¡e




                                                           6

                                 ROBERT M. CHEVERIE & ASSOCIATES, P.C.
GC'MMEÉCECENTERONE.3S3EASTRTVERDRTVE. SU|TElof . EASTHARTFORD,CT 06108. (860)2S0-9610. FÂX(860)290-96f1 .   JUR|SNO.405719
  Case 3:19-cv-01227-JBA Document 1 Filed 08/07/19 Page 7 of 7




                                       CERTIFICATE OF SERVICE


       This is to certif¡r that a copy of the foregoing Cornplaint has been served by

certified mail, as required by Section 502(h) of the Emoloyment Retirement lncome

Security Act of 1974,29 U.S.C. Section 1132(h), this 7th day of Augrlsl 20'19, on the

foliowing:


Secretary of the Treasury
INTERNAL REVENUE SËRVICË                                                                                   -   :




31 Hopkins Plaza, Suite 82
Baltimore,'N/¡D 21201
Attn; Em'plcyee Plans

Secretary of Labr:r
200 Constitution Avenue, N.W,
Washington, D.C. 2021A
Attn: Assistant Solicitor for Plan
       Benefits Securlty


                                                              ATTORNEY FOR PLAINTIFFS,



                                                                 By: /s/ Gre_qory S. Camper:a
                                                                      Gregory S. Campora, Esq.




                                                        7
                                   ROBERT M. CHEVERIE & ASSOCIATES, P.C.
çoMMERCECENTERONE.                            . ÉASTHARTFORD,CT 06108. (860)290-96f0.
                     S33EASTR|VERDRIVE. SU|TEr0l                                        FAX(860)290-9611   .   JUR|SNO.405719
